Citation Nr: 0518610	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  03-21 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to 
September 26, 2003 for residuals of incomplete compression 
fractures at T8, T9, and T12 of the dorsal spine.  

2.  Entitlement to a rating in excess of 40 percent from 
September 26, 2003 for residuals of incomplete compression 
fractures at T8, T9, and T12 of the dorsal spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Glenn Wasik, Counsel 


INTRODUCTION

The veteran had active duty service from to June 1962 to 
August 1966.  .

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the RO denied a rating in excess of 
20 percent for residuals of incomplete compression fractures 
at T8, T9, and T12 of the dorsal spine.  A notice of 
disagreement was received in March 2003, a statement of the 
case was issued in May 2003, and a substantive appeal was 
received in July 2003.  

By way of an October 2003 rating decision, the RO granted an 
increased rating to 40 percent, effective from September 
2003.  The veteran, through his representative, continued to 
appeal for a higher rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that his service-connected residuals of 
incomplete compression fractures at T8, T9, and T12 of the 
dorsal spine warrants a higher rating than currently 
assigned.  Following the receipt of his claim, the RO, in 
April 2002, sent the veteran a Veterans Claims Assistance Act 
(VCAA) notice letter.  The letter requested that the veteran 
identify medical doctors or facilities that have treated him 
for his claimed condition.  In response to the letter, the 
veteran provided the names, address and phone numbers of the 
doctors and medical facilities which have treated him for his 
service-connected dorsal spine disability.  Among the 
facilities listed was the Veterans Administration North Texas 
Healthcare System, Greenville Community Health Center.  

While a VA examiner in June 2002 reported that the veteran 
did not receive VA treatment, the veteran, in several 
statements, reported receiving VA treatment for his service-
connected dorsal spine disability.  In his March 2003 notice 
of disagreement, the veteran argued that a higher rating was 
warranted and that VA failed to consider evidence from the 
Veterans Administration North Texas Healthcare System, 
Greenville Community Health Center.  In his July 2003 
substantive appeal, the veteran again asserted having 
treatment for his service-connected condition from VA and 
noted that these records were not considered in denying his 
claim.  The Board observes that at no time during the appeal 
process did the RO make any attempts to secure these records.  
The Board finds that in order to fulfill its duty to assist, 
the RO must obtain the VA records because they are 
constructively of record and may contain information vital to 
the veteran's claim.

Additionally, the Board notes that the record raises the 
question as to whether the service-connected dorsal spine 
disability causes any neurological impairment.  Physical 
examination of the dorsal spine in June 2002 was negative for 
any associated positive neurological deficit.  The examiner 
reported that he did not find any neurological deficits.  
Physical examination in August 2003 by VA, however, revealed 
that tendon reflexes were 3/4 at the knee level, and 1/4 at the 
ankle level.  There was also diminished sensation to pinprick 
and vibratory stimulation of the entirety at the left leg and 
of the right foot.  The examiner diagnosed degenerative joint 
disease of the lumbar spine with back pain, left leg 
radiation, minimal disability; and degenerative joint disease 
of thoracic spine with compression fractures of T8, moderate 
back pain with progression, moderate disability.  While one 
may argue that his neurological complaints are due to his 
lumbar spine disability, the examiner has not specifically 
ruled out any neurological impairment due to the veteran's 
service-connected dorsal spine disability.  The veteran 
should be scheduled for a VA examination to clarify whether 
the veteran's dorsal spine results in any neurological 
impairment.



In view of the foregoing, the claim is REMANDED for the 
following:

1.  Obtain all treatment records from the 
Veterans Administration North Texas 
Healthcare System, Greenville Community 
Health Center, from the period of January 
2001 to the present.

2.  Schedule the veteran for a VA 
examination for the purpose of 
determining the current severity of his 
service-connected residuals from an 
incomplete compression fracture at T8, T9 
and T12 of the dorsal spine.  All 
indicated tests, including range of 
motion studies in degrees of arc and 
diagnostic testing, should be performed 
and all findings must be reported in 
detail.  Send the claims folder to the 
examiner for review.  Ask the examiner to 
address the following:

a.  List all manifestations of the 
veteran's service-connected 
residuals from an incomplete 
compression fractures at T8, T9, and 
T12 of the dorsal spine. 

b.  Specifically list all orthopedic 
and neurologic signs and symptoms 
which are due to the veteran's 
service-connected residuals from an 
incomplete compression fractures at 
T8, T9, and T12 of the dorsal spine.

c.  State whether each neurological 
and orthopedic sign and/or symptom 
found are constant or near constant?

d.  Describe the severity of each 
neurological and orthopedic sign and 
symptom.

e.  State whether the medical 
evidence shows that the veteran has 
incapacitating episodes (i.e., a 
period of acute signs and symptoms 
due to intervertebral disc syndrome 
of the dorsal spine that requires 
bed rest prescribed by a physician 
and treatment by a physician)? If 
so, what is the total duration of 
such incapacitating episodes during 
the past 12 months?

3.  After the foregoing, review the 
veteran's claim.  If the determination is 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




